DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3,  are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. 2006/0089671.  
Noting figures 1A-2, 4A-7B and 11A-11B Goldfarb et al discloses: A valve repair system for repairing a native valve of a patient, the valve repair system comprising: a delivery catheter; (see figure 6a, element 86) a valve repair device (14, see figures 11A-11B) disposed inside the delivery catheter, wherein the valve repair device comprises: 
a pair of paddles (112, 118, figures 11A-11B) that are movable between an open position and a closed position; 
and a pair of gripping members (See figure 16, [0045]); wherein the pair of paddles and the pair of gripping members are configured to secure the valve repair device to leaflets of the native valve of the patient.


The intended use recitation language e.g. “configured to secure the valve repair device to leaflets of the native valve of the patient”…” wherein the pair of paddles are compressed inside the delivery catheter; and wherein each paddle of the pair of paddles is configured to expand upon exiting” etc. carries no weight in the absence of any distinguishing structure.  Goldfarb et al. discloses the structure as claimed and is thus capable of performing the functions.  
Nevertheless it is obvious to one having ordinary skill in the art that the paddles are moveable between an open and closed position ad that the pair of paddles are compressible inside of the delivery catheter in order for the device to be delivered in a non-invasive manner to a target location from a remote access point such as a vascular puncture. See abstract and ][0020-0021].

Goldfarb et al. further discloses a paddle control mechanism (actuator rod 64; [0059]; [0061]-[0062]) configured to (i.e. capable of) move the paddles between the open position and the closed position ([0059].

3.	Claim(s) 4, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. 2006/0089671 in view of Dixon et al. 2018/0296326. 
 The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).   Goldfarb et a. has been disclosed supra, however does not disclose a cloth over the paddles.  Dixon et al. teaches a coaptation device for placement in a heart valve which comprises paddles 222 which may be covered with cloth ([0063]).  It would have been obvious to one having ordinary skill it the art to modify the invention of Goldfarb et al. and utilize cloth coverings over the paddles in order to assist in wrapping the leaflets around the sides of the coaptation device.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-10,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,238,493 and over claims 1-20 of U.S. Patent No. 11,039,925.  Although the claims at issue are not identical, they are not patentably distinct from each other.  For example claim 1 of the current application recites:

A valve repair system for repairing a native valve of a patient, the valve repair system comprising: a delivery catheter; a valve repair device disposed inside the delivery catheter, wherein the valve repair device comprises: a pair of paddles that are movable between an open position and a closed position; and a pair of gripping members; wherein the pair of paddles and the pair of gripping members are configured to secure the valve repair device to leaflets of the native valve of the patient; wherein the pair of paddles are compressed inside the delivery catheter; and wherein each paddle of the pair of paddles is configured to expand upon exiting the delivery catheter to increase the surface area of each paddle.

	Application ‘493 claims 1,  9, 15 and 20 recite:
1. A valve repair system for repairing a native valve of a patient during a non-open heart procedure, the valve repair system comprising: a delivery device having at least one lumen; a valve repair device configured to be delivered through the lumen of the delivery device, and configured to attach to a native valve of a patient, the valve repair device comprising: only a pair of paddles that are movable between an open position and a closed position; and at least four gripping members, wherein the paddles and the at least four gripping members are configured to attach to the native valve of the patient; wherein the four gripping members are disposed between the pair of paddles, a gripper control mechanism configured to independently move each of the at least four gripping members.

9. The valve repair system according to claim 1, further comprising a paddle control mechanism configured to move the paddles between the open position and the closed position.



15. The valve repair device according to claim 1, wherein the gripper control mechanism comprises a plurality of catheters


However, the patents do not recite wherein the pair of paddles are compressed inside the delivery catheter; and wherein each paddle of the pair of paddles is configured to expand upon exiting the delivery catheter to increase the surface area of each paddle.  It is obvious to one having ordinary skill in the art that the paddles are moveable between an open and closed position ad that the pair of paddles are compressible inside of the delivery catheter in order for the device to be delivered in a non-invasive manner to a target location from a remote access point such as a vascular puncture.


Allowable Subject Matter

Claims 2, 5-8, 11-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 17-27 are allowed.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 17, 2022